DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-4 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasson et al. (US 2016/0272490 A1).
With regard to Claim 1, Sasson et al. disclose a reversible aqueous liquid fuel for a rechargeable fuel cell system, comprising a formate salt and a bicarbonate salt, the formate salt electrochemically converting to the bicarbonate salt upon discharge, and the bicarbonate salt electrochemically converting to the formate salt upon charge (paragraphs 0001-0024; See Examples).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 2016/0272490 A1), as applied to Claim 1 above.
With regard to Claim 2, Sasson et al. disclose the reversible aqueous liquid fuel in paragraph 7 above, including investigating the effect acidic pH has on formate decomposition (paragraphs 0071-0072).  Sasson et al. do not specifically disclose wherein the pH of the liquid fuel is sufficient to favor the bicarbonate salt as a dominant species. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the reversible aqueous liquid fuel to include the pH of the liquid fuel to be sufficient to favor the bicarbonate salt as a dominant species, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claims 3-4, Sasson et al. disclose the reversible aqueous liquid fuel in paragraph 7 above, including investigating the effect acidic pH has on formate decomposition (paragraphs 0071-0072).  Sasson et al. do not specifically disclose wherein the liquid fuel operates, in bulk, in a pH range of about 5 to about 10, more specifically, wherein the liquid fuel operates, in bulk, in a pH range of about 7 to about 8. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the reversible aqueous liquid fuel to include the liquid fuel operating, in bulk, in a pH range of about 5 to about 10, more specifically, the liquid fuel operating, in bulk, in a pH range of about 7 to about 8, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725